DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 24 May 2022. Claims 7-8, 14-15, and 19 have been canceled currently or previously, claims 1, 3-5, 10-12, and 16-17 have been amended, and new claims 21-22 have been added. Therefore, claims 1-6, 9-13, 16-18, and 20-22 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that Applicant’s specification indicates that “public event streams, which are accessible via public networks, include data that describes certain events (e.g., weather event data, stock event data, news event data, and the like) that are independent of the user interactions and attributes described by user data. For instance, the event data in a public data stream may not be generated (at least directly) by the interactions of individual users with websites or other online services” (Applicant ¶ 0024).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-13, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-6 and 9), non-transitory computer-readable medium (claims 10-13), and system (claims 16-18 and 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method comprising: accessing, with a segment builder application, user data captured from interactions with online content by user devices; independently receiving, at periodic intervals from at least one remote public data source, a set of public event streams, each public event stream including public event stream data describing one or more events exclusive of the user data captured from the interactions with the online content by user devices; receiving a recommendation request for identifying the public event stream data for correlation with the user data; responsive to receiving the recommendation request: determining, based on historical data from previous user device interactions with online content, historical public event stream data exclusive of interactions with online content by user devices, and previous marketer interactions with the segment builder application, a correlation between the user data and the public event stream data; producing, based on the correlation, a recommendation identifying the correlation between the public event stream data and the user data; transmitting, to a marketer while the marketer is not interacting with the segment builder application, an alert identifying a correlation between a target user segment and the public event stream data; receiving, from the marketer, an indication corresponding to the alert, the indication to generate or modify the target user segment with the public event stream data; updating, with the segment builder application and responsive to the indication, the target user segment to integrate the public event stream data with the target user segment; and transmitting, one the target user segment has been updated, customized online content associated with the target user segment to a target user device.
Independent claim 10 is parallel to claim 1 above, but directed to a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising the same or similar activity as at claim 1 above. And independent claim 13 is also parallel to claim 1 above, but directed to a system comprising: a memory storing user data generated by captured from interactions with online content by user devices; and one or more processors configured to execute a segment builder application and thereby perform operations comprising the same or similar activity as at claim 1 above.
The dependent claims (claims 2-6, 9, 11-13, and 17-18, and 20) appear to be encompassed by the abstract idea of the independent claims since they merely indicate determining or selecting information using stream data, rules, input, or source (claims 2-5 and 17), correlating using association rules (claims 6 and 18), updating the user segment by executing an expression (claims 9, 13, and 20), outputting information via SMS, email, voice message, or segment builder application (claims 11-12).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of identifying a segment of persons or user for targeting content; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a segment builder application, with online content by user devices, data including interactions with the online content by user devices, using an unsupervised machine learning model trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with the online content by the user devices; determining the correlation using the unsupervised machine learning model to cluster the user data, a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations (at claim 10), and a system comprising: a memory storing user data generated by captured from interactions with online content by user devices; and one or more processors configured to execute a segment builder application (at claim 16). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. The claim additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The Examiner notes that accessing an unsupervised machine learning model merely indicates that the model is pre-existing and being used – the data is input or plugged into the model and a result is output (as is true for any use of a model). Further, that it was trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with the online content by the user devices is apparently just descriptive – since the model is pre-existing, it is not modified or updated, and it is merely used (i.e., “accessing” the model), whether or how it was trained or developed is outside the scope of the claimed invention – there is no invention or innovation associated with using a model for its intended and designed purpose. Furthermore, the indication of “determining, using the unsupervised machine learning model to cluster the user data, a correlation” is also merely the use of the model as intended – this is merely the indication that the model produces an outcome or output (as, apparently, any model being accessed or used would). Therefore, the accessing or use of the model is not considered significant.
The Examiner notes Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general (as being many decades old, e.g., pp. 1-3) and Ray, Sunil, Commonly used Machine Learning Algorithms (with Python and R codes), dated 9 September 2017, downloaded from https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ on 13 April 2021, see especially p. 3, listing Unsupervised Learning for clustering as “widely used for segmenting customers in different groups for specific intervention”, as well as some examples of algorithms. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements indicated or recognized that would be considered under the well-understood, routine, conventional (“WURC”) computer functions.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Application Publication No. 2014/0012941, hereinafter Smith) in view of Cozen et al. (U.S. Patent Application Publication No. 2007/0199017, hereinafter Cozen).

Claim 1: Smith discloses a method comprising:
accessing, with a segment builder application, user data captured from interactions with online content by user devices (see Smith at least at, e.g., ¶ 0016, “web analytics data collected may include information regarding a user's interaction with a website (e.g., number of clicks, number of products ordered, total revenue generated, and so forth)”; citation by number only hereinafter);
independently receiving, at periodic intervals from at least one remote public data source, a set of public event streams, each public event stream including public event stream data describing one or more events exclusive of the user data captured from the interactions with the online content by user devices (0016, “web analytics data is accumulated that includes information … associated weather information”, 0022, “the analytics provider 106 and/or content providers 102a and/or 102b may query a weather information provider for weather conditions”);
receiving a recommendation request for identifying the public event stream data for correlation with the user data (0017, “in response to receiving a user request for content (e.g., a webpage request), a content provider (e.g., website provider) may obtain location information indicative of a geographical location of the user, obtain weather information corresponding to the geographic location of the user”);
responsive to receiving the recommendation request:
determining, based on historical data from previous user device interactions with online content, historical public event stream data exclusive of interactions with online content by user devices, and previous marketer interactions with the segment builder application, a correlation between the user data and the public event stream data (0016, “web analytics data collected may include information regarding a user's interaction with a website (e.g., number of clicks, number of products ordered, total revenue generated, and so forth)” where number of products ordered and revenue generated both indicate marketer interactions, “assessment of the activity/weather data may reveal no significant correlation between the sales of certain products (e.g., books) and the weather. In some embodiments, collecting and assessing data for weather and activity may reveal expected correlations (e.g., umbrella sales increase in rainy conditions), as well as unexpected correlations (e.g., sales of socks increase in high humidity conditions)”, where sales of books, umbrellas, and socks indicate marketer interactions – as regarding user interaction with online content; 0005, 0017, 0022, obtain/obtaining “weather information corresponding to the geographic location” – indicating public event stream data exclusive of interactions; 0023, “Content providers 102a and/or 102b may include source of information/content (e.g., a Hyper Text Markup Language (HTML) file defining display information for a webpage) that is provided to client device 104. For example content providers 102a and/or 102b may include vendor websites used to present retail merchandise to a consumer”, 0034, “if webpage code 124 calls for content, such as an advertisement, to be provided by content provider 102b, browser application 112 may issue an additional request 126 to web content server 110b” – indicating content providers may be marketers and/or advertisers, and the interactions are providing their information);
producing, based on the correlation, a recommendation identifying a set of attributes from the public event stream as being correlated with one or more of the attributes from the user data (0016-0017 as above, and 0017, “identify content to be provide in response to the request based on the weather information corresponding to the geographic location of the user (e.g., based on a correlation of activity/weather analytics data), and provide the identified content to the user. In some embodiments, for example, a particular version of a webpage and/or a particular web page advertisement (e.g., promotion for a movie rental) may be provided that corresponds to the weather conditions (e.g., rainy conditions) at the geographic location of the user (e.g., based on a correlation of activity/weather analytics data)”);
transmitting, an alert identifying a correlation between a target user segment and the public event stream data (0030, “Web analytics provider … may provide corresponding web analytics data (e.g., web analytics reports) and/or correlation information to content provider”);
receiving, an indication corresponding to the alert, the indication to generate or modify the target user segment with the public event stream data (0008, receive activity data, identify location and corresponding weather condition at location, identify correlation impact of weather on activity, and “storing weather correlation”, 0017, as based on the correlation indicated above, and “weather information for a location may be stored (e.g., cached) for a given period of time such that future queries relating to weather at the location may be satisfied by simply retrieving the stored weather information”, 0070, “where content providers 102a and/or 102b have identified a correlation that sales … increase the day of experiencing rainy or snowy conditions at a user's geographic location (e.g., based on weather correlation 401), upon receiving a request for a webpage … and, based on the correlation, provide web page”, 0072, “web content may be provided based on past/historical weather conditions … e.g., based on weather correlation 401”);
updating, with the segment builder application and responsive to the indication, the target user segment to integrate the public event stream data with the target segment (0008, 0017, 0070, 0072, as above); and
transmitting, once the target user segment has been updated, customized online content associated with the target user segment to a target user device (0008, 0017, 0070, 0072, as above).
Smith, however, does not appear to explicitly disclose the transmitting an alert as being to a marketer while the marketer is not interacting with the segment builder application and the received response as being from the marketer. Where Smith notifies and receives responses to the notifications, Cozen teaches that “[t]he present invention is scaleable, that is, the advertiser can place a contextually related advertisement on one media outlet or, by virtue of the networked nature of the advertising opportunity, that same advertiser can also see all the advertising opportunities for correlated, contextually integrated advertising” (Cozen at 0002), and for “example includes ‘Breaking News’ events, such as but not limited to, severe weather warnings. In this and similar situations, an individualized ‘event-trigger’ is created to alert the appropriate advertiser and/or advertisers to the immediate advertising opportunity. The advertiser makes the initial decision as to whether to place the advertising message in the ‘event related’ content” (Cozen at 0031), and “[t]he verification interface subsystem provides the Verifier with the ability to review the correlated spot-content opportunity and to approve final verification that the subscribed advertiser's inventory and the correlated content are suitably matched to the goals of the advertiser. Additionally, the verification interface facilitates the consideration of appropriateness and taste standards. Once the opportunity is approved, the advertiser is preferably sent a confirmation via email, text message, alert program, website, other electronic transmission means, user interface program or the like” (Cozen at 0069), since this “provide[s] for this type of last minute, and often after hours, decision-making at the advertiser and/or advertising agency level” (Cozen at 0015, the solution to this problem indicated as at 0017), “reduces the cycle time between the identification of the opportunity for placing an advertisement and the actual appearance of the advertisement on the media” (Cozen at 0020), “facilitates and incentivizes media outlets, regularly and easily, without disrupting their normal workflow and operations, to make late changes to their schedule logs and advertising scheduling, rotation and insertion systems” (Cozen at 0022) and “offers advertisers the opportunity to place their brand, product and/or service marketing communications messages in a more conducive advertising environment” (Cozen at 0025). Further this is understood to be done when the marketer is not interacting with the segment builder since the notifications are done via “an advertiser interface subsystem implemented as, for example but not limited to, a secure web page such that the advertiser can log onto the advertiser interface subsystem. Also provided with the advertiser interface subsystem is an alerter program that is installed on an electronic device, such that the alerter program provides the advertiser with an alert message when an advertising opportunity is available” (Cozen at 0037), “the advertiser interface consists of a special alerter program that is installed on Windows-based PCs or other compatible workstation, including desktops, notebooks, cell phones, wireless PDAs, Blackberries or other generally accepted user interface. The alerter program provides the designated user with a special audio and/or visual alert message when a special opportunity is available” (Cozen at 0065), i.e., the user would receive the notification and log on to respond, and where “the advertiser is notified of the opportunity. The advertiser then is able to confirm or reject the opportunity via a web site or some other automated mechanism” (Cozen at 0050), and “notification to the advertiser is optionally an email, a text message, an alert program, other electronic transmission means, and/or the Verification Interface (see below). If suitable, the system automatically prices and sends the targeted spot opportunity as an alert to the appropriate advertiser or advertisers in the case of a more sophisticated ‘spot bidding’ system”  (Cozen at 0061). Therefore, the Examiner understands and finds that alerting a marketer that is not interacting with the application and receiving their response is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide last-minute opportunities, reduce cycle time for placements, facilitate and incentivize outlets to update advertising insertions, and offer advertisers opportunities in a more conducive environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the analysis of Smith with the marketer messaging of Cozen in order to alert a marketer that is not interacting with the application and receive their response so as to provide last-minute opportunities, reduce cycle time for placements, facilitate and incentivize outlets to update advertising insertions, and offer advertisers opportunities in a more conducive environment.
The rationale for combining in this manner is that alerting a marketer that is not interacting with the application and receiving their response is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide last-minute opportunities, reduce cycle time for placements, facilitate and incentivize outlets to update advertising insertions, and offer advertisers opportunities in a more conducive environment as explained above.

Claim 2: Smith in view of Cozen discloses the method of claim 1, further comprising determining a public event information associated with the public event stream data, the public event information determined based on:
the at least one remote public data source associated with the public event stream (Smith at 0016-0017, 0038, 0046); or
a set of mapping rules (Smith at 0038, 0046, weather data source mapped to providing weather data). 

Claim 3: Smith in view of Cozen discloses the method of claim 1, further comprising selecting public event information associated with the public event stream data for display based on:
receiving input indicating the public event information (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046); and
selecting the public event information based on the input (Smith at 0016-0017, 0038, 0046). 

Claim 4: Smith in view of Cozen discloses the method of claim 1, further comprising selecting public event information associated with the public event stream data for display based on:
receiving input indicating the at least one remote public data source associated with the public event stream data (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046); and 
selecting the public event information based on the at least one remote public data source (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046). 

Claim 5: Smith in view of Cozen discloses the method of claim 1, further comprising selecting public event information associated with the public event stream data for display based on identifying a selection of one or more user segments in the segment builder application (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046, 0070, 0072, the event information being displayed; also Cozen at 0002, 0031, 0061, 0069, where the advertising is displayed with the event information, as combined above and using the rationale as at the combination above. 

Claim 6: Smith in view of Cozen discloses the method of claim 1, wherein determining the correlation between the user data and the public event stream data comprises using a set of association rules (Smith at 0008, 0016-0017, 0038, 0046, 0070, 0072). 

Claim 9: Smith in view of Cozen discloses the method of claim 1, wherein updating the target user segment to integrate the public event stream data with the target user segment comprises executing, by the segment builder application, an expression to update the target user segment (Smith at 0008, 0016-0017, 0038, 0046, 0070, 0072).

Claim 21: Smith in view of Cozen discloses the method of claim 1, wherein the alert comprises a short text message (SMS), an email alert, or a voice message to the marketer (Cozen at 0061, 0067, 0069, as combined above and using the rationale as at the combination above). 

Claims 10-11, 13, 16-18, 20, and 22 are rejected on the same basis as claims 1-4, 6, 9, and 21 above since Smith discloses a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising the same or similar activities as at claims 1-4, 6, 9, and 21 above (Smith at 0076-0078, 0082 and 0084-0085).

Claim 12: Smith in view of Cozen discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise generating the alert in a segment builder application used for creating user segments (Cozen at 003`, 0033, 0037, 0061, 0065, 0067, 0069, as combined above and using the rationale as at the combination above).

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 112 rejections (Remarks at 9); however, the amendment appears to overcome the rejections. Therefore, the rejections are withdrawn and the argument(s) are considered moot and not persuasive.

Applicant next argues the § 101 rejections (Id. at 9-11), first alleging that transmitting an alert to a marketer overcomes the rejection – at Step 2A, Prong 1 (Id. at 9-10), and at Step 2A, Prong 2 (Id. at 10), and also at Step 2B (Id. at 11-12). However, contacting a marketer or advertiser with an opportunity in which to place their advertisements or promotions is part of the abstract idea – it is what advertising sales persons have done for generations, apparently. And doing so based on a public event is part of that – when snow is predicted or has occurred, entities advertise winter products like shovels, snowblowers, gloves, hats, etc. Similar advertising is related to other such public events and news related to those events.
Applicant then argues that the “segment builder application with remote messaging is not routine and conventional” (Id. at 10); however, these are included in/with the abstract idea and/or merely applying the idea via general purpose computers or devices. As such Step 2B analysis is not applied since they are not additional elements and are not identified as well-understood, routine, conventional (“WURC”) activity. 
Applicant the alleges that Example 42 regarding updating medical records is analogous (Id. at 10-11). The Examiner notes that shortly after Example 42 was introduced (7 January 2019), the Federal Circuit in University of Florida Research Foundation, Inc. v. General Electric Co. 916 F.3d 1363, slip op. 2018-1284 (Fed. Cir. 2019) (on 26 February 2019) indicated that very highly similar claims were ineligible as directed to an abstract idea. Therefore, analogy to Example 42 to indicate eligibility is not persuasive.
 Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Applicant then argues the prior art rejections (Remarks at 11-12); however, the amendment argued here necessitates new grounds of rejection. Therefore, the arguments are considered moot and not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Karlins, David, 8 Adobe Analytics Custom Segments, downloaded from https://web.archive.org/web/20191011230956/https://www.dummies.com/software/adobe/8-adobe-analytics-custom-segments/, i.e., the WayBack Machine at Archive.org, on 1 October 2021, and dated 11 October 2019, indicating custom segments available via Adobe Analytics. 
Adobe Analytics Segments – The Basics, from PedroMonjo.com, downloaded from https://www.pedromonjo.com/2017/01/adobe-analytics-segments-basics.html on 1 October 2021, dated 29 January 2017, describing the basic activities involved in using Adobe Analytics as related to segments, including creating and managing segments, including the use of conditions and matching information.
Sathya, R., and Abraham, Annamma, Comparison of Supervised and Unsupervised Learning Algorithms for Pattern Classification, International Journal of Advanced Research in Artificial Intelligence, Vol. 2, No. 2, 2013, pp. 34-38, downloaded 23 February 2022 from https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.278.5274&rep=rep1&type=pdf#page=41, indicating that “Supervised learning model assumes the availability of a teacher or supervisor who classifies the training examples into classes and utilizes the information on the class membership of each training instance, whereas, Unsupervised learning model identify the pattern class information heuristically” (at 34).
Soni, Devon, Supervised vs. Unsupervised Learning, dated 22 March 2018, downloaded from https://towardsdatascience.com/supervised-vs-unsupervised-learning-14f68e32ea8d on 23 February 2022, indicating supervised learning uses training data (at 2), whereas “[t]he most common tasks within unsupervised learning are clustering, representation learning, and density estimation. In all of these cases, we wish to learn the inherent structure of our data without using explicitly-provided labels” (at 3), i.e., without training data.
MLK (Machine Learning Knowledge), Supervised vs Unsupervised Learning – No More Confusion !!, dated 1 October 2019, downloaded 23 February 2022 from https://machinelearningknowledge.ai/supervised-vs-unsupervised-learning/, indicating that “Supervised Learning[:] In this type of learning, as the name suggests, there is indeed a supervision which exist while creating the machine learning model. 
There is a training phase in which the machine learning model is fed the data.
Training data has distinct input data and the corresponding output label.”
Whereas, “Unsupervised Learning[:] As the name might have indicated to you, there is no supervision in this type of learning. The learning steps are quite different here.
There is no training phase and neither does the data has any input or output distinction.
The model is just fed all the data and is left on its own to learn some pattern and relationship between the data. That is it !!”

Tode, Chantal, AccuWeather sends up to 5M push notifications per month, from MarketingDive.com, dated before “early 2017”, downloaded 21 July 2022 from https://www.marketingdive.com/ex/mobilemarketer/cms/news/messaging/14069.html indicates that AccuWeather send millions of push messages per month and that these messages are “including ads” (at 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622